BUSSEY, Presiding Judge:
Milton Gene York, hereinafter referred to as Petitioner, filed an application for Habeas Corpus, which we docketed as an attempted Appeal from Denial of Post Conviction Appeal in the trial court. Thereafter, an Order for the State to respond was duly entered herein, and the State has accordingly filed such Response.
The pleadings reflect that the Petitioner entered pleas of guilty to the following charges in the District Court of Oklahoma County: (1) Case No. 32966, Larceny of an Automobile, After Former Conviction of a Felony; he was sentenced to serve fifteen (15) years; (2) Case No. 32706, Burglary, Second Degree; he received a sentence of seven (7) years; (3) Case No. 32115, Receiving Stolen Property, After Former Conviction of a Felony; he was sentenced to ten (10) years; (4) Case No. 32967, Receiving Stolen Property, After Former Conviction of a Felony; he received a sentence of ten (10) years; (5) Case No. 32969, Receiving Stolen Property, After Former Conviction of a Felony; he received a sentence of ten (10) years; (6) Case No. 32968, Larceny of an Automobile, After Former Conviction of a Felony; he received a sentence of fifteen (15) years; and (7) Case No. 31761, Burglary, Second Degree, After Former Conviction of a Felony; he received a sentence of fifteen (15) years. The Attorney General concedes in his Response that the “After Former Conviction” portion of the Infor-mations was invalid, in that the “Former Conviction” was obtained in the Juvenile Division of the Federal Court, and, as such, is not a proper basis for a Felony conviction.
*792We, therefore, are of the opinion that justice would best be served by modifying the judgments and sentences as follows: (1) Case No. 32966, Larceny of an Automobile : Judgment and sentence modified to a term of ten (10) years; (2) Case No. 32706, Burglary, Second Degree: Judgment and sentence modified to a term of five (5) years; (3) Case No. 32115, Receiving Stolen Property: Judgment and sentence modified to a term of five (5) years; (4) Case No. 32967, Receiving Stolen Property: Judgment and sentence modified to a term of five (5) years; (5) Case No. 32969, Receiving Stolen Property: Judgment and sentence modified to a term of five (5) years; (6) Case No. 32698, Larceny of an Automobile: Judgment and sentence modified to a term of ten (10) years; and, (7) Case No. 31761, Burglary, Second Degree: Judgment and sentence modified to a term of seven (7) years, all of which judgments and sentences are to run concurrently. The judgments and sentences, as modified, are affirmed.
NIX and BRETT, JJ., concur.